Name: Commission Regulation (EEC) No 1825/92 of 3 July 1992 exempting certain Member States from the obligation to buy in certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  marketing
 Date Published: nan

 4. 7. 92 Official Journal of the European Communities No L 185/15 COMMISSION REGULATION (EEC) No 1825/92 of 3 July 1992 exempting certain Member States from the obligation to buy in certain fruit and vegetables should therefore be exempted from the obligation to make intervention purchases, HAS ADOPTED THIS REGULATION : Article 1 The following Member States are hereby exempted from the obligations to make intervention purchases, as provided for in Article 19a of Regulation (EEC) No 1035/72, of pears from 1 July to 31 August 1992, and peaches, apricots, tomatoes and aubergines during the 1992/93 marketing year : Belgium Denmark Germany Ireland Luxembourg Netherlands United Kingdom This exemption shall apply in respect of Greece only to the pears during the summer period referred to above. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Article 19a (4) thereof, Whereas Commission Regulation (EEC) No 1852/85 of 2 July 1985 laying down detailed rules of application with a view to exempt Member States from the obligation to buy in certain types of fruit and vegetables (3) specified what information the Member States were to provide to the Commission with a view to their being exempted if they so requested, as provided for in Article 19a (4) of Regula ­ tion (EEC) No 1035/72, from intervention purchasing ; Whereas this information must concern either the proportion of each of the products indicated in Article 19a of Regulation (EEC) No 1035/72 marketed through recognized producer organizations or the proportion harvested in the Member State concerned during the last three marketing years ; Whereas the Member States have supplied this informa ­ tion ; whereas the conditions for exemption laid down in Regulation (EEC) No 1852/85 are met by certain Member States for certain products for the 1992/93 marketing year ; whereas those Member States which have so applied This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20. 5 . 1972, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 23 . 0 OJ No L 174, 4. 7. 1985, p. 24.